Exhibit 10.1


Execution Version

 

 

Portions of this Exhibit have omitted because the information contained in such
portions is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.  Such portions are indicated in the Exhibit by
[ ].

 

CONSENT TO CREDIT AGREEMENT

 

THIS CONSENT TO CREDIT AGREEMENT dated as of January 30, 2019 (this “Consent”)
is entered into among DIODES INCORPORATED, a Delaware corporation (the “Domestic
Borrower”), DIODES HOLDING B.V., a besloten vennootschap met beperkte
aansprakelijkheid, organized under the laws of the Netherlands, having its
statutory seat in Amsterdam, the Netherlands, and registered with the trade
register of the Chamber of Commerce in the Netherlands under number 65823060
(the “Foreign Borrower” and together with the Domestic Borrower, the “Borrowers”
and each, individually, a “Borrower”), certain Subsidiaries of the Domestic
Borrower identified on the signature pages hereto as subsidiary guarantors (the
“Subsidiary Guarantors”), the Lenders identified on the signature pages hereto
and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

The Borrowers, Subsidiary Guarantors, the Lenders and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
October 26, 2016, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement and Limited Waiver dated as of February 13, 2017, as
amended by that certain Consent to Credit Agreement dated as of May 22, 2017, as
amended by that certain Amendment No. 2 to Amended and Restated Credit Agreement
dated as of August 24, 2017, as amended by that certain Consent to Credit
Agreement dated as of April 20, 2018, as modified by that certain Consent to
Credit Agreement dated as of October 16, 2018, as amended by that certain
Consent and Amendment No. 3 to Amended and Restated Credit Agreement dated as of
December 27, 2018 (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).

The Domestic Borrower has informed the Administrative Agent and the Lenders that
it wishes to engage in the following transactions:

 

A.

Diodes Holdings UK Limited (“DHUK”), a company incorporated and registered under
the laws of England and Wales and a Foreign Guarantor, has created a wholly
owned subsidiary named Diodes Semiconductors GB Limited, a company incorporated
under the laws of England and Wales (“Wafer Acquisition Sub”), and will
contribute cash to Wafer Acquisition Sub in an amount not to exceed $[ ] (the
“Wafer Contribution”).

 

B.

Wafer Acquisition Sub will use the proceeds of the Wafer Contribution to make an
asset purchase of a wafer fabrication plant in Greenock, Scotland (the “Wafer
Business”), for an amount not to exceed $[ ] (the “Wafer Acquisition”).

 

C.

In connection with the Wafer Acquisition, the Domestic Borrower will enter into
a Wafer Manufacturing Services Agreement with the seller of the Wafer Business
(the “Wafer Seller”) in form and substance reasonably satisfactory to the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time, in each case in form and substance
reasonably satisfactory to the Administrative Agent (the “Wafer Seller
Contract”), pursuant to which the Domestic Borrower will agree to a negative
pledge as set forth in the Wafer Seller Contract, to the extent and for so long
as such negative pledge is required pursuant to the Wafer Seller Contract and
such Wafer Seller Contract is in effect (the “Wafer Seller A/R Negative Pledge”)
relating solely to the Domestic Borrower’s rights to receive payments from the
Wafer Seller under the Wafer Seller Contract (the “Wafer Seller A/R”); provided
that the term of the Wafer Seller A/R Negative Pledge shall not extend beyond
the date that is five (5) years after the effectiveness of the Wafer Seller
Contract without the prior consent of the

 

--------------------------------------------------------------------------------

 

 

Administrative Agent in its sole discretion (the transaction described in this
Recital C, the “Wafer Supply Transaction” and, together with the Wafer
Acquisition and the Wafer Contribution, the “Wafer Transactions”).

The Loan Parties have requested that, notwithstanding the limitations set forth
in Section 7.03 (Investments) and Section 7.09 (Burdensome Agreements) of the
Credit Agreement, the Administrative Agent and the Lenders consent to the Wafer
Transactions.  Subject to the terms and conditions set forth herein, the
Administrative Agent and each of the Lenders party hereto have agreed to grant
such requests of the Loan Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.Defined Terms.  Except as otherwise provided herein, all capitalized undefined
terms used in this Consent (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2.Consent.  Subject to the terms and conditions hereof, and notwithstanding
Section 7.03 (Investments) and Section 7.09 (Burdensome Agreements) of the
Credit Agreement, the Administrative Agent and the Lenders hereby consent to the
Wafer Transactions, and acknowledge and agree that the Wafer Seller A/R shall
not constitute Collateral (under and as defined in the Collateral Agreement)
solely to the extent of and for so long as the Wafer Seller A/R Negative Pledge
is in effect, it being understood and agreed that the term of the Wafer Seller
A/R Negative Pledge shall not extend beyond the date that is five (5) years
after the effectiveness of the Wafer Seller Contract without the prior consent
of the Administrative Agent in its sole discretion.

For the avoidance of doubt, the Administrative Agent and the Lenders party
hereto hereby agree that no actions taken to give effect to the Wafer
Transactions permitted hereby shall be included for purposes of determining
compliance with any basket in Section 7.03 of the Credit Agreement.

Further, notwithstanding the terms of Section 8.4(b) of that certain Composite
Debenture, dated as of January 8, 2013, by and between Diodes Zetex Limited,
DHUK and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time), the Administrative Agent and the Lenders
hereby agree that DHUK is not required to deliver any original stock
certificates (or the equivalent thereof) or stock transfer power evidencing its
ownership of Wafer Acquisition Sub.  

3.Conditions to Effectiveness.  This Consent shall be effective upon the
Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Consent Effective Date and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Required Lenders (such
date, the “Consent Effective Date”):

(a)executed counterparts of this Consent signed by the Borrowers, the
Guarantors, the Administrative Agent and the Required Lenders; and

(b)such other assurances, certificates, documents, information, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

4.Effect of this Consent.  Except as expressly provided herein, the Credit
Agreement, the Collateral Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  Except as expressly set forth herein,
this Consent shall not be deemed (a) to be a waiver of, or consent to a
modification of or amendment of, any other term or condition of the Credit
Agreement, the Collateral Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement,
the Collateral Agreement or the other Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any

2

 

--------------------------------------------------------------------------------

 

further discussion with the Loan Parties or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement, the
Collateral Agreement or the other Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents, (d) to be a waiver of, or consent
to a modification or amendment of, any other term or condition of any other
agreement by and among any Loan Party, on the one hand, and the Administrative
Agent or any other Lender, on the other hand or (e) to be a course of dealing or
a consent to any departure by the Loan Parties from any other term or
requirement of the Credit Agreement.  References in this Consent to the Credit
Agreement (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

5.Representations and Warranties/No Default.  By their execution hereof, each
Loan Party hereby represents and warrants as follows:

(a)Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of,
and the performance in accordance with their respective terms of the
transactions consented to in, this Consent and each other document executed in
connection herewith to which it is a party.

(b)This Consent and each other document executed in connection herewith has been
duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c)Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

(d)No Default or Event of Default has occurred or is continuing nor would any
Default or Event of Default result after giving effect to this Consent and the
transactions contemplated hereby.

(e)No Loan Party is an EEA Financial Institution.

6.Reaffirmations.  (a) Each Loan Party agrees that the transactions contemplated
by this Consent shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
(including the Guaranty), the Collateral Agreement and each other Loan Document
to which it is a party, (b) each Loan Party confirms, ratifies and reaffirms its
obligations under the Credit Agreement (including the Guaranty), the Collateral
Agreement and each other Loan Document to which it is a party, and (c) each Loan
Party agrees that, except as otherwise expressly agreed in this Consent, the
Credit Agreement (including the Guaranty), the Collateral Agreement and each
other Loan Document to which it is a party remain in full force and effect and
are hereby ratified and confirmed.

7.Confirmation as to Dutch Collateral Documents.  Reference is made to (i) that
certain Deed of Pledge of Shares dated October 20, 2016, among the Domestic
Borrower, Pericom Semiconductor Corporation and Diodes Investment Company, as
pledgors, Administrative Agent, as pledgee and the Foreign Borrower, as company
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “DHBV Dutch Share Pledge”), (ii) that certain omnibus
pledge agreement dated 8 January 2013, between Diodes International B.V., as
pledgor and Administrative Agent, as pledgee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “DIBV
Omnibus Pledge Agreement”), (iii) that certain omnibus pledge agreement dated
July 18, 2016, between the Foreign Borrower, as pledgor and Administrative
Agent, as pledgee (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “DHBV Omnibus Pledge Agreement”) and
(iv) that certain Charged Account Control Deed dated January 15, 2019, among the
Foreign Borrower, as company,

3

 

--------------------------------------------------------------------------------

 

Administrative Agent, as agent and Bank of America Merrill Lynch International
Designated Activity Company, as bank (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “DHBV
Charged Account Control Deed”, together with the DHBV Omnibus Pledge Agreement,
the DIBV Omnibus Pledge Agreement and the DHBV Dutch Share Pledge, the “Dutch
Collateral Documents”).  Each party to the Dutch Collateral Documents hereby
confirms that:

(a)the Credit Agreement (after giving effect to this Consent), and the other
Loan Documents will remain in full force and effect and any reference in the
Loan Documents to the Credit Agreement or to any provision of the Credit
Agreement will be construed as a reference to the Credit Agreement, or that
provision, after giving effect to this Consent;

(b)notwithstanding the consents to the Credit Agreement pursuant to this
Consent, the Dutch Collateral Documents and the security interests created
thereunder will remain in full force and effect and will continue to secure all
liabilities which are expressed to be secured by them and the rights of the Loan
Parties under such security interest will not be affected by this Consent;

(c)(i) any amount owed by any Borrower under this Consent and the Credit
Agreement (after giving effect to this Consent) continues to be or has become
part of each Loan Party’s Parallel Debts (as included/defined in the Credit
Agreement) and (ii) each Loan Party’s Parallel Debts continue to be part of the
Secured Obligations (as included and defined in the Dutch Collateral Documents);
and

(d)at the time of the entering into the Dutch Collateral Documents, it was their
intention that the security rights created pursuant to the Dutch Collateral
Documents would provide security for the Secured Obligations (as defined in the
Dutch Collateral Documents) as they may be amended, restated, supplemented or
otherwise modified from time to time, including amendments to the Credit
Agreement and the Loan Documents, including, for the avoidance of doubt, the
matters of the type addressed by this Consent.

8.Payment of Fees.  The Borrowers shall pay all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) promptly upon request by the
Administrative Agent.

9.Miscellaneous

(a)Governing Law.  THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Consent and the parties hereto, the terms of Section 11.14 and Section 11.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis.

(b)Loan Document.  This Consent shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

(c)Counterparts; Electronic Execution. This Consent may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Consent by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Consent.  

(d)Severability.  If any provision of this Consent is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

(e)Entirety.  This Consent, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and

4

 

--------------------------------------------------------------------------------

 

understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

(f)Dutch Law. If the Foreign Borrower is represented by an attorney in
connection with the signing and/or execution of this Consent or any other
agreement, deed or document referred to in or made pursuant to this Consent, it
is hereby expressly acknowledged and accepted by the other parties to this
Consent that the existence or extent of the attorney’s authority and the effects
of the attorney’s exercise or purported exercise of his or her authority shall
be governed by the laws of the Netherlands.

[Remainder of page intentionally blank.]

5

 

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

DOMESTIC BORROWER:

 

DIODES INCORPORATED

 

By:  /s/ Richard D. White

 

Name:Richard Dallas White

 

Title:CFO

 

FOREIGN BORROWER:

 

DIODES HOLDING B.V.

 

By:  /s/ Richard D. White

 

Name:Richard Dallas White

 

Title:Managing Director A

By:  /s/ Richard D. White

 

Name:Richard Dallas White

 

Title:Managing Director B

 

SUBSIDIARY GUARANTORS:

 

DIODES HOLDINGS UK LIMITED

 

 

By:  /s/ Richard D. White

 

Name:Richard Dallas White

 

Title:Director




Signature Page to Consent to Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

DIODES ZETEX LIMITED

 

By:  /s/ Richard D. White

 

Name:Richard Dallas White

 

Title:Director

 

Signature Page to Consent to Credit Agreement

Diodes Incorporated

 

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:  /s/ Anthony W. Kell

 

Name:  Anthony W. Kell

 

Title:Vice President




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

By:  /s/ Jennifer Yan

 

Name:  Jennifer Yan

 

Title:Senior Vice President




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

COMPASS BANK,

as a Lender

By:  /s/ Kent Wittman

 

Name:  Kent Wittman

 

Title:EVP




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

CITIBANK, N.A.,

as a Lender

 

 

By:  /s/ Stuart Darby

 

Name:  Stuart Darby

 

Title:Senior Vice President




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

BMO HARRIS BANK N.A.,

as a Lender

By:  /s/ Jeff LaRue    

 

Name:  Jeff LaRue    

 

Title:Vice President




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

REGIONS BANK,

as a Lender

By:  /s/ Derek Miller

 

Name:  Derek Miller

 

Title:Vice President




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

SILICON VALLEY BANK,

as a Lender

By:  /s/ Will Deevy

 

Name:  Will Deevy

 

Title:Director




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

CAPITAL ONE, N.A.,

as a Lender

By:  /s/ Seth Meier

 

Name:  Seth Meier

 

Title:Sr. Director




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

COMERICA BANK,

as a Lender

By:  /s/ John Smithson

 

Name:  John Smithson

 

Title:Vice President




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

MUFG UNION BANK, N.A.,

as a Lender

By:  /s/ Matthew Hillman

 

Name:  Matthew Hillman

 

Title:Vice President

 

 




Signature Page to Consent to Credit Agreement

Diodes Incorporated

--------------------------------------------------------------------------------

Confidential portions of this document have been redacted and filed separately
with the Commission

 

WELLS FARGO BANK, N.A.,

as a Lender

By:  /s/ Derek Jensen

 

Name:  Derek Jensen

 

Title:Vice President

Signature Page to Consent to Credit Agreement

Diodes Incorporated